ORDER
On October 24,1996, we issued an order in this workers’ compensation case remanding the record to the Workers’ Compensation Court for a determination of which judges served on the appellate division panel that heard oral argument in the matter, in light of petitioner Dorothy Durkin-Kenney’s claim that one of the judges that signed the decision (Judge Bertness) had not participated in the argument. See Dorothy V. Durkin-Kenney v. State of Rhode Island, 686 A.2d 275 (R.I.1996). Following our remand, the appellate division issued an “order in conformance with remand” wheréin it was determined that Judge Bertness (and not Judge Morin, as petitioner contends) had indeed sat on the hearing panel which heard oral argument. We thereafter directed the petitioner to show cause in writing why her petition should not be denied and dismissed, and both petitioner and respondent have responded to our directive. After considering the parties’ mem-oranda, we conclude that petitioner has failed to present us with any persuasive reason to question the appellate division’s determination as to the composition of the panel'that heard this appeal. Further, we do not perceive in any of petitioner’s memoranda an adequate basis for otherwise disturbing the decision of the appellate division in this- case.
Accordingly, the petition for certiorari is denied, the writ previously issued is quashed, and the papers are ordered returned to the Workers’ Compensation Court.